UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2417



LIZA FLOYD, individually and as Representative
of the Estate of Marvin Floyd and Mike Floyd,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA, its agencies, Farm
Service Agency (f/k/a Farmer's Home Adminis-
tration) and Small Business Administration
acting on behalf of the United States of
America,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Chief District
Judge. (CA-96-2082-12AJ)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Liza Floyd, Appellant Pro Se.     Joseph Parkwood Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendants in this civil action brought pursuant to

the Federal Torts Claim Act and 42 U.S.C. §§ 1983, 2671 (1994). We

have reviewed the record and the district court's opinion accepting

the recommendation of the magistrate judge and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Floyd v. United States, No. CA-96-2082-12AJ (D.S.C. Sept.
29, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2